Citation Nr: 1205867	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-37 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence was received in order to reopen a claim for service connection for loss of visual acuity.

2.  Entitlement to service connection for loss of visual acuity.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARINGS ON APPEAL

Appellant, wife



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to November 1945 and from August 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Diego, California that initially declined to reopen the Veteran's claim for loss of visual acuity.  The RO did reopen the Veteran's claim in a supplemental statement of the case (SSOC) dated in April 2011, but it denied the Veteran's claim on the merits at that time. 

The Veteran testified before the undersigned Veterans Law Judge at a December 2011 hearing.  The Veteran and his wife also testified before a decision review officer (DRO) at the RO in July 2008 and another hearing before a DRO in September 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for loss of visual acuity was previously denied, first in a rating decision that was dated in July 1999 and again in a rating decision that was dated in October 2001.  It was held that there was no showing that any current eye pathology was related to service.  The Veteran was notified of these decisions and his appellate rights, but he did not perfect a timely appeal from either decision.

2.  The evidence received since the October 2001 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for loss of visual acuity.

3.  Loss of visual acuity was not shown to have onset during, or to have been caused or made worse, by a disease or injury in service.


CONCLUSIONS OF LAW

1. The RO's rating decisions in July 1999 and in October 2001 denying service connection for loss of visual acuity are final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has been received to reopen the claim of service connection for loss of visual acuity. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Loss of visual acuity was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In this case, the Veteran was sent a letter in July 2007 which explained the respective duties of VA and the Veteran with respect to obtaining evidence in support of his claim.  It set forth the reason for the prior denial of the Veteran's claim and explained  the new and material evidence standard that is applicable to reopening the Veteran's claim.  It also explained what the evidence needed to show in order to establish service connection for a claimed disability and explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including the Veteran's separation examination from his second period of service, VA treatment records, private treatment records, a written statement from the Veteran and a lay statement from his wife, and transcripts of the two DRO hearings and the December 2011 videoconference hearing.  The Veteran was also provided with a VA examination in connection with his claim, which was adequate for adjudication purposes.  At his hearing, the Veteran contended that he had earlier VA treatment for his eyes than is shown by the records.  However, VA records were obtained with no records of this claimed earlier treatment shown.  The Veteran was either unable to identify earlier private treatment providers or those providers no longer had records of the Veteran's treatment.

In this case, the Veteran's service treatment records (STRs), with the exception of his June 1952 separation examination, are unavailable through no fault of the Veteran.  The Board acknowledges its heightened obligation to consider carefully the benefit of the doubt rule in cases where the Veteran's service treatment records are unavailable through no fault of the Veteran.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

 New and Material Evidence

In a July 1999 rating decision, the RO denied service connection for the Veteran's loss of visual acuity because a link to the Veteran's service was not shown.  The evidence considered at that time included the Veteran's June 1952 separation examination, private treatment records, and the report of a VA examination dated in May 1999.  The Veteran filed a notice of disagreement with this decision, but he did not timely file a substantive appeal after the SOC was issued and the decision then became final.  The Veteran later sought to reopen his claim, and in October 2001 the Veteran's claim was denied again on the basis that no relationship between the Veteran's loss of visual acuity and his service was shown.  He was notified and there was no appeal.

The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the October 2001 rating decision includes VA treatment records, which includes a letter from the Veteran's VA eye doctor that is dated in January 2008, and the Veteran's testimony at hearings in July 2008, September 2009, and December 2011.  

Prior to the October 2001 rating decision, the Veteran contended that his loss of visual acuity was caused by flash burns from an explosion that occurred during World War II while the Veteran was located at the French-German border.  The Veteran elucidated on this contention at the three hearings that were held in connection with his claim.  He also testified that he had eye problems since his service.  

The Veteran also presented a letter from his VA eye doctor, Dr. S.B.B.  Dr. S.B.B. wrote that while the Veteran's age and the shape of the chorioretinal scarring suggested age related macular degeneration, it was possible that the trauma he experienced while on active duty played a role.

This evidence is new since it was not of record at the time of the October 2001 rating decision.  It is material because it relates to the reason for the prior denial of the claim and raises a reasonable possibility of substantiating the claim.  For this reason, the Veteran's claim for service connection for loss of visual acuity is reopened.

Service connection

Initially it is noted that the RO adjudicated this matter on the merits.  As noted above, all notice and development has been accomplished.  The Board may then consider this on the merits without prejudice to the appellant.

The Veteran contends that his loss of visual acuity was caused by an incident that occurred during his service when he received flash burns to his eyes.  The Veteran is now legally blind.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

As previously noted, the Veteran contends that his current legal blindness was caused by an explosion that occurred during World War II.  In an August 1999 letter the Veteran wrote that the explosion occurred while he was stationed at the French-German border.  His gun had been fitted with a new breech block closing chain, however the chain proved to be defective.  After a 90 millimeter shell was loaded into the breech the shell slid back and the base of the shell struck the platform detonating with a tremendous blast.  The shell's propellant powder exploded, sending shrapnel towards the crew.  At that time, the explosion caused flash burns to the Veteran's eyes.  The Veteran essentially reiterated this story at the three hearings that were held in connection with this claim.

Since the evidence shows that the Veteran participated in combat during World War II, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d).  Therefore, although there is no record of the explosion which was described by the Veteran taking place, the Veteran's credible assertions and testimony regarding this event will be accepted as factual.  

The Veteran's separation examination in June 1952 does not contain any mention of problems with the Veteran's eyes.  Eyes, pupils, and ocular motility are all recorded as being normal.  He had normal vision in both eyes, without correction.

Private treatment records show that the Veteran has been treated for eye problems since at least 1994.  In 1994 the Veteran had cataract surgery on his right eye.  There were no complications to this surgery.  Private treatment records from after this date in the mid to late 1990s show diagnoses of pseudophakia in the right eye, age related macular degeneration (ARMD), and early cataract in the left eye.

The Veteran was afforded a VA examination of his eyes in May 1999.  At that time, the Veteran reported he started losing vision five years previously with slow, progressive visual loss.  His past ocular history was significant for laser surgery in both eyes for macular degeneration as well as cataract surgery with implantation of a lens implant in the right eye.  After examination, the examiner diagnosed macular degeneration bilaterally with legal blindness, mild cataract developing in the left eye, status post (s/p) cataract surgery with infractor lens implant, right eye.  The examiner did not express an opinion as to the cause of any of these disorders, although he noted that because of the macular degeneration central vision would remain poor and cataract surgery in the left eye would not improve vision due to the macular degeneration.

A letter from the Veteran's wife dated in March 2000 related that there was no history of macular degeneration in the Veteran's immediate family.

VA treatment records beginning in 2000 show diagnoses of ARMD, pseudophakia, and cataract in the left eye.

The Veteran submitted a letter from a VA eye doctor, Dr. S.B.B., dated in January 2008.  He related that he examined the Veteran in October 2007.  At the time of the Veteran's presentation to the VA San Diego Health Care system in March 2005 he was already legally blind, he had cataract surgery in his right eye in 2000, and had laser procedures in both eyes for bleeding in the back of his eyes presumably from ARMD.  The Veteran also reported a history of eye trauma consisting of the detonation of an explosive device in close proximity to his face while serving on active duty in World War II.

On exam, the Veteran had distance visual acuity of 20/250 in both eyes.  The anterior exam of both eyes was within normal limits except for having an intraocular lens implant in the right eye and a cataract in the left.  Dilated funduscopic exam revealed extensive chorioretinal scarring with fibrosis in the macular region.  The scarring also involved the fovea which is responsible for central vision.  The scarring was also evidence of flourescein angiography imaging performed in September 2007.  This study as well as optical coherence tomography performed on the same day showed continued activity in the right eye.

The findings of swelling and scarring in the back of the Veteran's eyes seemed to be secondary to choroidal neovascularization (CNV).  Virtually any pathologic process that involves the retinal pigment epithelium can be complicated by CNV, but the most common is ARMD.  Inflammatory conditions and tumors can also lead to CNV.  Furthermore, trauma that ruptures the choroid is also known to cause CNV.

The examiner opined that since the Veteran's CNV was end stage with mostly scarring and fibrosis, it was difficult to ascertain the exact reason why his was legally blind from CNV.  While his age and the shape of the scarring suggest ARMD, it was possible that the trauma that he experienced while on active duty played a role.  He was not able to resolve this issue without resort to speculation, however evidence of CNV on exam before the age of 50 would be more suggestive of a traumatic or other cause.

The Veteran testified at a hearing in July 2008.  He testified that Dr. S.B.B. told him that his eye problems were caused by trauma.  His wife testified that the Veteran had the sudden onset of a problem with his eyes in the 1980s and the doctor who examined him asked him if he had been in an explosion.  He did not have macular degeneration at that time.  The Veteran reportedly always had pains in his eyes ever since he came back from World War II.  The Veteran had no family history of eye problems.  He related the facts surrounding the explosion but he denied having a sudden loss of vision at that time.  He related that he had pains in his right eye since the explosion.  

The Veteran submitted an internet article that noted that the causes of ARMD were not known, but people over 55 should be careful of their eyesight.  It tends to run in families and more commonly affects people with light colored eyes. 

The Veteran's wife testified that at one point the Veteran had a hemorrhage in his eye and the doctor told them that it was due to trauma.  The Veteran related the facts surrounding the in service explosion.

In a November 2009 letter the Veteran's wife related that the Veteran always saw eye doctors during their 66 years of marriage.

The Veteran was afforded a VA eye examination in March 2011.  The examiner noted that in May 1996 the Veteran was diagnosed with bilateral ARMD which was worse in the right eye than the left eye.  He was also diagnosed with right eye pseudophakia and left eye cataract.  In July 2009 the Veteran was diagnosed with advanced CNV bilaterally secondary to ARMD.  Later examinations of the eyes also showed diagnoses of ARMD, pseudophakia, and left eye cataract.

Uncorrected distance visual acuities were 20/400 with the right eye and 20/200 with the left eye; near visual acuities were the same.  The best corrected distance and near visual acuities were 20/400 with the right eye and 20/150 with the left eye.  The Veteran did not experience diplopia.  Gross visual field evaluation by confrontational finger counting was full in all four quadrants in each eye.  The Veteran reported bilateral central blur with distortion but no scotomas.

The examiner diagnosed bilateral ARMD with associated significant reduction in visual acuity, right eye pseudophakia, left eye cataract, and non-insulin dependent diabetes without diabetic retinopathy.  

The examiner opined that it was less likely than not that the Veteran's ARMD and pseudophakia were related to his military service.  ARMD is a degenerative condition associated with age.  Pseudophakia is a condition associated with having a cataract removed.  Cataracts are also a degenerative condition associated with age. There was no indication that the ARMD and pseudophakia were related to the Veteran's combat service.  The opinion was based on service medical records, private medical records, the Veteran's account of his ocular history, and evaluation of the Veteran.

At a December 2011 hearing the Veteran related that he was getting a series of shots in his eyes.  He testified that he had problems with his eyes since he got out of World War II.  He had pains in his eyes.  He could not read without a device to help him.  He had some problems with his eyes during his Korean War service but not enough to bother him.  He testified that he sought treatment for his eyes after he got out of the service and he was told he had a problem with his eyes but he was not told what the problem was.  He related that he used to be a contract arbitrator and all of a sudden he had a problem reading and had to leave that employment.  

The evidence does not show that it is at least as likely as not that the Veteran's loss of visual acuity was associated with his military service.  While the Veteran reportedly was in an explosion during his service, the evidence does not show that this is related to the Veteran's current eye problems which are ARMD, to which has been ascribed the majority of his visual loss, pseudophakia, and left eye cataract.  While the Veteran related experiencing eye pains since service, he did not report loss of vision until approximately 1994 as evidenced by a 1999 VA examination during which he reported the onset of progressive vision loss 5 years earlier.  Nothing in the Veteran's treatment records or elsewhere associates the Veteran's claimed history of eye pains with his current vision loss or with any trauma and in fact private treatment records relate the Veteran's eye pains to dry eye.  The Veteran's first complaint of vision loss in 1994 is approximately 38 years after his second period of service.  His eyes were examined in May 2011 and the examiner opined that it was less likely than not that any of the Veteran's current eye problems were related to his military service insofar as ARMD and cataracts are age-related degenerative conditions and pseudophakia is associated with cataract removal which private medical records show occurred in 1994.

Significantly, the available service treatment record, a discharge examination from his second period of service, is completely negative.  Examination of the eyes revealed no abnormality and vision was normal without correction.  This contrasts with the Veteran's recently reported history of having difficulty reading since the incident in his first period of service.

While Dr. S.B.B. indicated that it was "possible" that trauma from the explosion could have played a role in the Veteran's eye problems, he was unable to resolve this issue without mere speculation.  This is not equivalent to an opinion that it is at least as likely as not that the Veteran's eye problems were caused by any event that occurred during his service.  Moreover, while he noted that CNV on exam before age 50 would have been more suggestive of trauma, in this case there is no evidence of CNV before the Veteran turned 50.  His visual loss did not occur until much later than that and there are no treatment records showing CNV or any other eye problem prior to 1994.  While the Veteran reported having an episode of a sudden eye problem sometime in the 1980s, this was not shown to have been caused by CNV and as described by the Veteran it was more of a transient condition which resolved.  Moreover, even Dr. S.B.B. observed that the Veteran's age and the shape of the scarring in his eyes were suggestive of ARMD.  ARMD was consistently diagnosed by multiple providers as the cause of the Veteran's vision loss, including his private physician, VA eye doctors, and two VA examiners.  In contrast, despite the Veteran's insistence that eye doctors told him that his visual loss was caused by trauma, there is no evidence anywhere in the Veteran's treatment records or elsewhere from any health care provider that associates his present eye problems with any kind of trauma.  Rather, they are consistently ascribed to degenerative processes, most significantly ARMD.  This evidence is more probative than the Veteran's assertion that his present visual loss was caused by the in-service explosion.  The Veteran lacks the medical expertise that is necessary in order to associate an event in service with vision loss that occurred 38 years later.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

New and material evidence having been received, the claim is reopened; the appeal is allowed to that extent.

Service connection for loss of visual acuity is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


